In an action for a partnership accounting, order granting defendant’s motion for a reargument of a motion to confirm a report of an official referee, and upon reargument referring the matter back to the official referee to determine certain questions and report thereon, modified by striking out the last paragraph thereof and by substituting therefor a provision that the judgment entered on February 21, 1936, is vacated. As so modified, the order is affirmed, without costs. In our opinion, it is somewhat doubtful whether the Special Term was empowered to make the order appealed from without vacating the judgment; and to save any question as to such power, we direct that the judgment be vacated. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur. [See ante. p. 750.]